Citation Nr: 1444996	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-09 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a thoracic spine disability.

4.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure  

5.  Entitlement to service connection for a lung disability. 

6.  Entitlement to service connection for a disability characterized by limited flexibility and range of motion of the muscles and joints of the entire body.

7.  Entitlement to service connection for an acquired psychiatric disorder to include depression, anxiety, stress and memory loss, also claimed as nerves and feeling sick or poorly.

8.  Entitlement to an increased rating for alopecia areata, also claimed as hair loss, change in skin tone and overall poor appearance, currently rated as noncompensably disabling.  

9.  Entitlement to non-service connected pension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Review of the electronic files reveals some medical records in Virtual VA, but no records in the Veterans Benefits Management System (VBMS) file.

The issues of entitlement to service connection for an acquired psychiatric disorder and of entitlement to non-service connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is not shown to be related to service, and arthritis was not present to a compensable degree within a year of separation from service.

2.  The Veteran's lumbar spine disability is not shown to be related to service, and arthritis was not present to a compensable degree within a year of separation from service.

3.  The Veteran's thoracic spine disability is not shown to be related to service, and arthritis was not present to a compensable degree within a year of separation from service.

4.  The preponderance of the evidence is against finding there is a heart disability, that is related to service or in-service occurrence or event.

5.  The preponderance of the evidence is against finding there is a lung disability, that is related to service or in-service occurrence or event.

6.  The preponderance of the evidence is against finding there is a disability characterized by limited flexibility and range of motion of the muscles and joints of the entire body that is related to service or in-service occurrence or event.

7.  The Veteran's alopecia areata has been characterized as resolved, and at most is manifested by male pattern baldness, without reports of hair loss covering his body.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for a thoracic spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

5.  The criteria for service connection for a lung disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

6.  The criteria for service connection for a disability characterized by limited flexibility and range of motion of the muscles and joints of the entire body have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

7.  The criteria for a compensable initial disability rating for alopecia areata have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7831 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The VCAA requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issues were most recently adjudicated in April 2012.

VA has fulfilled its duty to assist.  Reasonable and appropriate efforts were made to assist the Veteran in obtaining the evidence necessary to substantiate his claims, including requesting information from the Veteran regarding pertinent medical treatment he may have received, as well as affording him a VA examination in June 2011 for alopecia and his heart, and in December 2011 for his spine, evaluating the lumbar, thoracic and cervical spine.  To the extent the claims are decided herein, the examinations are adequate as the examiner provided sufficient detail for the Board to make a decision, reviewed the claims file, and provided reasoning for the conclusions provided. 

The Board is aware that an examination specifically addressing the Veteran's claimed lung disability was not obtained.  In light of the December 2011 pension examination that evaluated the Veteran's lungs, and indicated that there was resolving community-acquired pneumonia, the Board finds that in the absence of a chronic lung disability the pension examination is adequate for purposes of determining the claim of entitlement to service connection for a lung disability.

While he was not afforded VA examination with respect to limited flexibility and range of motion of the muscles and joints, an examination is not necessary for this claim because, as is explained in the discussion below, the evidence does not suggest that the Veteran has such a present disability.  Accordingly, it was not necessary to obtain a medical examination or medical opinion in order to decide this claim.  See Mclendon v. Nicholson, 20 Vet. App. 79 (2006).  

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication of the issues decided herein, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The issues decided herein are now ready to be considered on the merits. 

Service Connection

In order to establish service connection for a current disability, a claimant must demonstrate (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


Spine

The Veteran contends that he is entitled to service connection for cervical, thoracic and lumbar disabilities.  In March 2011 the Veteran reported that back and spine pain plagued him throughout his working years, and that work involving trucking, loading and unloading, and constant sitting resulted in his back's poor condition.  He indicated that P. Chiropractic records would show that he had lost height in inches and there was suspected spinal column compression.  

The Veteran reported that he experienced neck pain and stiffness, which was a serious concern for manual labor and truck driving because he could not turn his head sufficiently to see what was behind him.  He indicated that this was hazardous.  
 
The Board observes that the pertinent question is whether the Veteran's spine disabilities are service connected.  

Treatment records from P. Chiropractic dated from the 1980s to 2003 are of record.  In July 1980 the Veteran reported a work-related injury, and diagnosis was of moderate acute chronic traumatic cervical/dorsal strain/sprain associated with cephalgia myofascitis, and embrachial neuralgia concurrent with severe cervical pain.  February 1982 note indicated that the Veteran experienced severe pain down his entire back and up his cervical spine when he was loading the truck.  Later records from 1982 reference neck soreness and treatment.  In 1984 the Veteran was treated for mid-dorsal pain with abduction.  In September 1987 the Veteran's low back and upper back problems were treated with traction.   

A January 2003 letter from Dr. P. provided a report in-part based on a January 2002 examination, as well as re-examination findings.  In pertinent part, the letter indicated that the Veteran had been in a motor vehicle accident in January 2002, and felt immediate head, neck, mid-upper thoracic pain and discomfort on impact.  The Veteran also reported that immediately following the accident he had difficulty turning and nodding his head because this increased pain in his cervical, mid and upper spine.  Dr. P. indicated that prior to this accident the Veteran was not experiencing any neck pain, headaches, or mid or upper back pain or discomfort.  Dr. P. found that there was hypertonicity, trigger points and weakness of the left cervical paraspinals, left infraspinatus, and palpable tenderness at C1, 4, 6, 7, and T1, 2-5.  Range of motion was limited in the thoracic and cervical regions.  Diagnosis was of cervical dorsal post-traumatic hyperflexion/extension sprain/strain associated with non-inflammatory myofascitis, cephalgia, and multiple cervical and thoracic subluxation fixation complexes.  Dr. P. opined that the Veteran had suffered a permanent/partial disability to the cervical and dorsal spine as a direct result of the motor vehicle accident of January 2002.  

The Veteran's physical examinations (performed for his work as a truck driver) from March 1988, and March 1990 noted tenderness at C7.  The Veteran's health history indicated that he suffered whiplash from a motor vehicle accident in 1981 with 15 percent disability curvature of the cervical spine.  A March 1990 examination indication that there was chronic tenderness of the spine and C-7 and some kyphosis at that spot, secondary to a whiplash injury nine years ago.  A March 1993 examination provided a health history that included the cervical spine sprain from a car accident approximately 15 years earlier, and on examination, the spine was considered to be "ok[ay]."  Generally, the Veteran was considered to be in very good health.  

The Veteran was afforded a June 2011 VA examination wherein he described a long history of neck pain, with no radiation to his arms, stated he had whiplash in a motor vehicle accident many years earlier and his neck had hurt since then.  A review of a June 2011 medical record showed that the Veteran reported a long history of neck pain with no radiation to arms.  The Veteran reported at that time he had whiplash in a motor vehicle accident from many years earlier, and that it hurt.  The Veteran's neck revealed mild paraspinal tenderness on palpation.  He reported that he had rarely taken medication, and never had physical therapy for his neck.  Review of systems indicated that the Veteran had a back ache from chronic truck driving, and had previous whiplash injuries.  

June 2011 VA treatment note shows that the Veteran reported a long history of neck pain, without radiation to his arms, and reported he had whiplash in a motor vehicle accident many years earlier, with some pain since then.  

The Veteran was afforded a December 2011 VA examination for pension purposes, wherein his spine was also evaluated.  In pertinent part, he was diagnosed as having cervical spine degenerative disc disease.  The Veteran reported that he had driven tractor trailer rigs for 40 years, but ceased driving in March 2011.  He had difficulty turning his back and neck.  He reported that his neck pain had bothered him for 20 plus years, since a motor vehicle accident.  He indicated that he had not had neck surgery.  When he was seated and not moving, his neck was not painful.  The Veteran reported that he did not currently receive chiropractic treatment, and indicated that when he had chiropractic treatment it worsened his neck pain.  He had not received physical therapy for his neck, although he may have been referred for it.  He took aspirin as needed.  The Veteran reported that his neck flared-up when he climbed stairs, or participated in movement other than sitting.  The Veteran's listed condition prevented him from securing or following a substantially gainful occupation.  Imaging performed for cervicalgia of many years revealed degenerative disc disease with osteophytic spurring at C2-C3, C5-C6, and C6-C7, with disc space narrowing at C6-C7, and calcifications in the posterior soft tissues.  Impression was of multilevel degenerative disc disease.  

The Veteran had a diagnosis of chronic neck pain, with flare-ups impacting the neck's function.  There was limited motion of the cervical spine, with functional losses such as less movement than normal, weakened movement, excess fatigability, and pain on movement.  There was localized tenderness or pain to palpation for joints/soft tissues of the cervical spine, and guarding and or muscle spasm, as well as an abnormal spinal contour.  Muscle and sensory testing were normal; however, reflexes were hypoactive.  There was no radiculopathy, or other neurologic abnormalities.  There was not intervertebral disc syndrome or incapacitating episodes.  Arthritis was documented by imaging.  The Veteran reported that he could no longer work as a long-haul truck driver due to neck pain.  The examiner indicated that the cervical spine degenerative disc disease was currently not service connected, and there was no change in the opinion.  

The pension examiner then addressed the thoracolumbar spine.  Range of motion and function were limited.  Impression was of 6 lumbar vertebrae with apparent L6-S1 spondylolysis and spondylolisthesis, and multilevel degenerative disc disease.  Imaging did not document arthritis.  

The examiner indicated that the Veteran's diagnoses were of thoracic spine T12 vertebral wedging; lumbar spine degenerative disc disease, lumbar spine grade I spondylolisthesis L6-S1 and lumbar spine spondylolysis.  

The examiner opined that thoracic vertebral wedging was less likely as not caused by active duty injury or treatment because there was no related documentation in service treatment records and it could also be caused by age or disease.  Lumbar spine degenerative disc disease was also less likely than not related to service because this was a chronic condition that began after service, and the changes were more likely than not age related based on the medical evidence.  Lumbar spine degenerative disc disease was a common normal finding, documented in multiple studies to be present on MRI imaging by approximately age 50 in approximately 50 percent of individuals without low back pain.  Lumbar spine grade I spondylolisthesis was less likely as not caused by active duty injury or treatment because it was a variant finding not representative of any particular injury or disease, and this conclusion was supported by the weight of the medical evidence.  The examiner diagnosed lumbar spine spondylolysis, and opined that it was less likely as not caused by active duty injury or treatment.  He reasoned that lumbar spine spondylolysis is a variant of degenerative joint disease or arthritis, and was not traumatic but rather related to injury.  Severe injury such as a fracture crossing a joint line, joint injury causing internal derangement or ligamentous instability significantly increased the likelihood of eventual degenerative joint disease, but these findings were absent in the Veteran's case.  The examiner explained that degenerative joint disease resulted from normal age-related changes, and it was commonly seen on X-rays of individuals over age 50.  

The Board acknowledges the Veteran's contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to attest to an injury and his back and neck symptoms, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When considering all the evidence of record, the Board finds that a lumbar, thoracic or cervical disability was not incurred in service.  Although the Veteran has current low back, thoracic and cervical disabilities, service treatment records indicate that the spine was normal, and medical records do not show reports of spine symptomatology, disability, treatment, or diagnosis for many years after service, after the one-year presumptive period, and the evidence of record does not support service connection.  These claims turn on the question of a nexus or continuity, and although the Veteran is competent to attest to an event or injury and his symptomatology, the Veteran's assertions regarding continuity are not credible.  Specifically, when considered together with the varying reported timeframes for experiencing back and neck pain, the absence of medical reports of pain or mention of a back or neck disability to the VA in combination with his pursuit of other medical treatment and service connection claim, and the indication of his motor vehicle accidents causing neck and back problems years after service, his claim of continuity is incredible.  This does not equate to the evidence being in relative equipoise, as the Board finds the preponderance of the evidence is against the claim. 

Absent competent and credible evidence linking the Veteran's lumbar, thoracic or cervical disabilities to service, service connection for a lumbar, thoracic or cervical spine disability must be denied on a direct basis.  Furthermore, the evidence does not show that the Veteran had arthritis in the back or neck within the first post-service year, so service connection for a lumbar, thoracic or cervical disability is also denied on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The benefit of the doubt doctrine has been appropriately considered; however, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Additionally, there is no evidence that the Veteran had arthritis of his cervical, thoracic or lumbar spine within one year of separation from active service.  As such, a cervical or lumbar spine disorder may not be presumed to have incurred in the Veteran's military service.  38 U.S.C.A. §§ 1101(3), 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A claimed Heart Disability

The Veteran contends that he is entitled to service connection for a heart disability, to include as due to herbicide exposure.  In March 2011 he indicated that when he overexerted himself, a pain developed in his chest that told him to back-off and slow down.  He reported that after he caught his breath, the pain or pounding of his heart decreased.  

VA treatment record from January 2011 showed cardiac examination revealed regular rate and rhythm, S1, S2, and no murmur.  June 2011 showed that there was a possible irregularity without a murmur cardiovascularly.  

The Veteran was afforded a June 2011 VA examination in which the Veteran's cardiac symptomatology were considered.  Historically, the Veteran did not have cardiac problems while in service.  Specifically, his entrance and separation examinations indicated that the heart, lungs and chest were normal with normal vascular systems.  Agent Orange exposure was conceded.  

The examiner reviewed the Veteran's treatment record from January 2011 in which the Veteran had been treated in the emergency room for possible pneumonia, with lung changes.  

He described cardiac symptoms to include occasional substernal chest ache and pain lasting approximately 45 seconds, unrelated to exercise, and presenting even at rest.  He described the symptoms as disappearing when he burped a few times.  He indicated that there was no shortness of breath with exertion.  There was no chest pain with exertion, and there were no palpitations, no syncope, no paroxysmal nocturnal dyspnea or orthopnea, no edema and no congestive heart failure.  The Veteran was on prescription medication, Simvastin in relation to a discussion regarding his lipids, with no side effects from the medication, no effects on daily activites, no evidence of "CHP," and no previous exercise stress testing, cardiac perfusion, echocardiorm, angiogram, or other testing.  The examiner indicated there was no hypertensive heart disease, or arteriosclerotic complications of hypertension.  

Heart examination revealed regular rhythm, with frequent skipped beats.  The heart sounds were normal with no click or rub.  There was no murmur, and no jugular venous distention.  Clinical exam suggested normal heart size.  An electrocardiogram (EKG) indicated that sinus rhythm was with frequent premature ventricular complexes (PVCs), right superior axis deviation, and an abnormal EKG.  Metabolic equivalent for oxygen consumption (METs) level was estimated as likely greater than 5 minutes but no greater than 7 METs based on a history of functional activities; however, no METs testing was performed because the Veteran was being followed by his primary care physician waiting for EKG results before ordering further cardiac workup.  There was no diagnosis of heart disease.  The examiner indicated that there was no diagnosis, because although there were symptoms there was no current clinical objective evidence of diagnosable disease or pathology, and without a diagnosis there was no further opinion.  

A July 2011 VA treatment record indicated that the Veteran's EKG was reviewed, and there was PVC but normal sinus rhythm, and the Veteran was without symptoms.  The examiner indicated that he had wanted to ensure that at the time of the previous medical visit the Veteran was not in afibrillation, and he was not.  No prescription was needed for PVCs, although the examiner stressed the importance of discontinuing tobacco use.  

If a Veteran was exposed to an herbicide agent, certain diseases listed at 38 C.F.R. § 3.309(e) will be considered service connected even though there is no record of such disease in service.  38 C.F.R. § 3.309(e).  Here, presumptive service connection based on herbicide exposure is not warranted, as the Veteran does not have a diagnosed heart condition that is listed as one of the diseases for which presumptive service connection can be granted.  See 38 C.F.R. § 3.309(e).  The presumption would apply for ischemic heart disease, as defined in the regulation and does not include hypertension.  Ischemic heart disease is not shown in the current record.

The Board is cognizant of the Veteran's reported symptomatology, which he is competent to report, to include feeling short of breath and experiencing chest pain.  Nevertheless, the Veteran is not competent to diagnose a heart disease or disability, as this is the type of disorder that is too complex for lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

The probative evidence is against a finding of a current heart disability.  The examiner indicated that there were premature ventricular contractions; however, there was no diagnosable disease or pathology.  In the absence of a disability, there is no valid entitlement to service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1331 (1997) (requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Service connection for a heart disability is denied because current disability is not shown. 

Consequently, the Board finds the evidence of record is against the award of service connection for a heart disability. 

The benefit of the doubt doctrine has been appropriately considered; however, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


A claimed Lung Disability

In March 2011 the Veteran claimed that lung function was a concern, and that he was undergoing VA treatment to recover from pneumonia.  He reported that he experienced shortness of breath and had to take it easy to prevent feeling dizzy or fatigued.

VA emergency room note shows that the Veteran was treated in January 2011 for fever with a productive cough for approximately 5 days, with lung examination revealing bilateral rales, rhonchi and wheezes, especially on the right.  Imaging impression was of patch interstitial opacity right midlung and right infrahilar region, possibly representing pneumonia, and final assessment was of community-acquired pneumonia.  VA treatment note from January 2011 indicated that there were basilar rales on the right, with an assessment indicating that the pneumonia was resolving.  Note from June 2011 indicated that the lungs were clear to auscultation bilaterally.  

The Veteran was afforded a June 2011 VA examination for pension, wherein his lungs were examined.  The examiner noted that the Veteran's entrance and separation examinations indicated that the heart, lungs and chest were normal with normal vascular systems.  Agent Orange exposure was considered.  

The examiner reviewed the Veteran's treatment record from January 2011 in which the Veteran had been treated in the emergency room for possible pneumonia, with lung changes.  A review of the Veteran's respiratory system was negative with the exception of the then recent pneumonia.  Pneumonia was resolving.  

The examiner indicated the Veteran's chest shape was normal, breath sounds were distant with increased expiratory phase, with right lung base rhonchi that cleared with cough, no rales or wheezes, and no crackles.  There was no peripheral edema, and peripheral pulses and skin were normal.  

VA treatment record from July 2011 includes a computed tomography tests that showed lung bases were clear, with no effusions.  

The resolving pneumonia, which is the only lung condition shown during the duration of this claim, demonstrates that the Veteran had an acute and transitory disability, and there is no evidence of residuals.  Therefore there is no chronic lung disability.  Absent a current, chronic disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes). 

Even if the Veteran was shown to have a chronic disability, the probative evidence is against a finding of a chronic lung disability that is related to service.  The medical evidence of record clearly indicated that the Veteran's pneumonia was community-acquired.  Consequently, the Board finds the evidence of record is against the award of service connection for a lung disability. 

The benefit of the doubt doctrine has been appropriately considered; however, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

A Claimed Disability Characterized by Limited Flexibility and Range of Motion of the Muscles and Joints

In March 2011 the Veteran expressed that overall range of motion was difficult, and extension and flexibility of his muscles and joints was limited as compared to his younger years.  

Service treatment records, VA and private treatment records have been considered, but do not include a diagnosis or symptomatology to support a chronic disability characterized by limited flexibility and range of motion of the muscles and joints.

Although VA treatment records and examinations generally reflect limited motion in regards to the Veteran's lumbar, thoracic, and cervical spine, they do not indicate that there is a disability characterized by limited flexibility and range of motion of the muscles and joints.  

The probative evidence is against a finding of a current disability characterized by limited flexibility and range of motion of the muscles and joints.  In the absence of such a disability, there is no valid entitlement to service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1331 (1997) (requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Service connection for disability characterized by limited flexibility and range of motion of the muscles and joints is denied because current disability is not shown. 

Consequently, the Board finds the evidence of record is against the award of service connection for disability characterized by limited flexibility and range of motion of the muscles and joints. 

The benefit of the doubt doctrine has been appropriately considered; however, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The entire time period is for consideration in determining the appropriateness of staged ratings for distinct periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see Francisco v. Brown, 7 Vet. App. 55 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Alopecia Areata

Throughout the course of this appeal, the Veteran's alopecia areata has been assigned a non-compensable initial disability rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7831.  Diagnostic Code 7831, which applies specifically to disabilities due to alopecia areata, provides a noncompensable disability rating for disabilities manifested by loss of hair limited to the scalp and face.  A maximum schedular 10 percent disability rating is assigned for disabilities marked by loss of all body hair.

A November 1971 rating decision service connected the Veteran's alopecia areata and rated it as noncompensably disabling.  In March 2011 the Veteran contended that he suffered hair loss, and in April 2011 a representative clarified that the Veteran contended he was entitled to an increased rating for alopecia areata. 

In evaluating the Veteran's alopecia areata, the Board has considered the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4. Schafrath, 1 Vet. App. 589.  In doing so, however, the Board notes that there are no other rating criteria that are applicable to the Veteran's alopecia areata disability.

There are various lay statements of record, from the Veteran as well as individuals who witnessed his hair loss and patchiness on the front of his head on his return from service and shortly thereafter.  One statement laments that in his family he is the only brother without the thick head of hair that he once had.  It explains that his hair seemed to remain short stubble in areas that it never fully grew back.  The statements also attest to the Veteran's embarrassment over his appearance related to his hair loss, and his description of being told by a doctor in service that it was similar to an ulcer in that it was stress related.  

The pertinent evidence includes a June 2011 VA examination report, in which the Veteran's history showed that he did not pursue a workup following separation from the service for his alopecia areata, and eventually his hair grew back, except in the frontal area where it failed to re-grow.  The Veteran exhibited male pattern baldness.  There was no scarring or disfigurement; acne or chloracne; scarring alopecia; hyperhidrosis; head, face or neck disfigurement; or even alopecia areata.  As such, the diagnosis was of alopecia areata, resolved.  Color photographs of the Veteran's hair loss were included, and consistent with the examiner's description.

The evidence shows that the Veteran's alopecia areata has been manifested by areas of baldness on the Veteran's scalp; however, there is no evidence that the Veteran has experienced any hair loss anywhere else on his body.  Notably, the Veteran does not assert that he has had any hair loss anywhere other than on his scalp. 

In the absence of evidence showing that the Veteran has experienced hair loss anywhere other than on his scalp, the criteria for a compensable disability rating under Diagnostic Code 7831 are not met.  

Extraschedular rating

The Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, to include hair loss on his head.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Here, although the Veteran is not currently working, there is no indication that the Veteran is unemployable by reason of his hair loss or resolved alopecia areata, and as such the issue of entitlement to a TDIU has not been reasonably raised.

For the reasons stated above, the preponderance of the evidence is against any higher or separate rating for alopecia areata.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for a higher rating must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for a cervical spine disability is denied.
  
Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a thoracic spine disability is denied.  

Entitlement to service connection for a heart disability is denied.  

Entitlement to service connection for a lung disability is denied.

Entitlement to service connection for a disability characterized by limited flexibility and range of motion of the muscles and joints is denied.  

Entitlement to a compensable rating for alopecia areata is denied.  



REMAND

Entitlement to service connection for an acquired psychiatric disorder

In March 2011 the Veteran indicated that he experienced depression and anxiety that had recently increased.  He reported that the stress of navigating a big rig though metropolitan areas had become too overwhelming for him, and he feared making wrong turns and reorienting, and experienced worry and stress in relation to the task, such that driving became a stressor.  He expressed that he was generally uncomfortable in social situations, to the point that he was absent from family gatherings.  He reported that he experienced a tendency to isolate.  The Veteran indicated that his short term memory difficulties were problematic.  The Veteran reported that his brother told him that others had taken advantage of him financially.  

Lay statements of record indicate that the Veteran was "depressed and very broken" on his return from service; and suggest that his service experiences "set him back," specifically socioeconomically.  

Nevertheless, there has not been a VA psychiatric examination regarding the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  In light of the evidence, the Board would find such an examination helpful.  

Entitlement to non-service-connected pension benefits

The Board also notes that the Veteran has essentially asserted that he is entitled to a total and permanent rating for pension on the basis that he is unable to follow a substantially gainful occupation, due to physical and psychiatric disabilities.  See 38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.321(b)(2), 4.15, 4.17 (2013).  Before a total and permanent disability rating can be awarded, an evaluation must be performed under VA's Schedule for Rating Disabilities to determine the percentage of impairment caused by each disability.  See e.g. Roberts v. Derwinski, 2 Vet .App. 387, 390 (1992). 

Here, the RO has assigned a noncompensable rating for the Veteran's alopecia areata.  The VA pension examination focused on the Veteran's claimed spinal disabilities; however other non-service connected disabilities have not yet been considered.  As such, and in light of the remand for a psychiatric examination the Board remands the question of non-service connected pension for further development, to include examination, prior to adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The claims folder, access to Virtual VA and VBMS must be provided to the examiner.  The examiner should review the record, and indicate such review in the examination report. 

Following examination, to include any necessary tests and indicated studies, the examiner should opine as to whether it is at least as likely as not, i.e., is there a 50 percent or greater probability, that any currently diagnosed psychiatric disorder was caused by or incurred in service.  A rationale for any opinion expressed should be provided.

2.  Schedule the Veteran for a VA examination by an appropriate specialist, to determine the current nature and etiology of all current non-service-connected disabilities identified, including: lumbar spine condition, cervical spine condition, limited flexibility and range of motion of the muscles and joints of the entire body; thoracic spine condition, lung condition, heart condition, and acquired psychiatric condition, as well as tennis elbow bilaterally.  The claims folder, and access to Virtual VA is to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.

a.  The evaluation should consist of all necessary testing, for each disability.

b.  The examiner is asked to comment on the degree of severity of each identified non-service-connected disability and its functional impairment on the Veteran's employment and activities of daily living.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

3.  After undertaking any additional development deemed appropriate, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


